SteveNS, J.
(dissenting). I unreservedly dissent. This case originated in a justice court. After judgment was duly rendered ag-ainst the trustees of the Agricultural High School, the case was carried to the circuit court by certiorari, and not-by direct appeal. The main battle ground of this case, the point upon which I understand the circuit court denied plaintiff anything, is the proposition contended for by counsel for appellee that an agricultural high school is an agency of the state, and cannot be sued. We are earnestly asked by counsel for appellant to decide this question. It is a question of farreaching importance to all the agricultural high schools of the state, a question which lies at the very threshold of this litigation, and a question which, in my judgment, should be decided by’the court. This question as to whether the trustees as a quasi-corpo•ration may sue and be sued is the one and only delicate question presented for decision. Inasmuch as the opinion of the court expressly remits any expression on this point, I deem it unnecessary to state my personal views. But the court in sidestepping this question proceeds to the holding that the trustees of an agricultural high school cannot operate a boarding ■ department, and cannot either contract for supplies or au-' thorize the principal to contract for supplies for the dining room. I cannot concur in this view of the statute. But first let me say that the question is not properly presented. The only pleading required in the justice court was an itemized statement of the account. *631In the circuit court this statement of account is met by a demurrer. The learned circuit judge sustained this demurrer, and from his ruling appellant, as plaintiff in the court below, prosecutes this appeal. There was no testimony whatever taken or introduced to show the terms of the contract, the purpose for which the goods, wares, and merchandise were purchased, the use to be made of them, or even to show, that the trustees operated a dining room. But, assuming that the supplies sued for were intended for the boarding department or board of the students, the trustees, in my judgment, have full power and authority either to buy these supplies or authorize the principal of the school to buy them. The original statute providing for the establishment of agricultural high schools (chapter 122, section 3, Laws of 1910) expressly provides :
That “the government and control of county agricultural schools in any county shall be vested in a board of five trustees,” and that “the trustees shall have control of the property, elect and fix salaries of all teachers and employees, and shall have full power to do all things necessary to the successful- operation of said school.”
Another provision of this statute provides that:
“No school shall be recognized by the state board of education as an agricultural high school until at least twenty acres of land have been acquired.”
Section 6 of the act requires the trustees to make and render to the board of supervisors a detailed statement of all receipts and disbursements, while section 7 authorizes them to be the sole judges of the eligibility and fitness of any student who seeks admission. Section 5 of the act expressly requires that an agricultural high school shall have the minimum amount of land provided and to have suitable buildings,' “including a boarding department where not less that *632forty students may have dormitory and dining room facilities.” It is a condition precedent that an agricultural high school shall have this boarding department, and that this boarding, department shall have a. sufficient number of bedrooms and “dining room facilities” for forty students. The act further provides for instruction in “practical agriculture” aud “domestic science.” By the act of 1912 (chapter 150, Laws of 1912) the board of supervisors are authorized to issue bonds for the purpose of establishing and equipping agricultural high schools, but the proceeds of these bonds “shall be used only for the establishment, equipment, erection of buildings, purchasing-lands, live stock, or other necessary improvements.” I make the statement here that under the original and amended act all funds, whether- derived from taxation or from. bonds, are to be disbursed by the board of trustees of the Agricultural High School. Not a dime of the funds of the school can be • disbursed without the express approval of the trustees. Not a contract can be made except with their approval or by their ratification. If the trustees cannot make a contract, then no one for the school can do so. The board of supervisors have no such authority, although the trustees must account to the board of supervisors for all receipts and disbursements, and must look to the board for the levy of necessary taxes. When the law is amended by chapter 186, Laws of 1914, “the government and control” is still “vested in a board of five trustees,” and these trustees “have full' power to do all things necessary to the successful operation of said school.” The powers of the trustees are limited only by the general purposes for which the school is established. Whatever is necessary to the successful operation- of the school the trustees may do, even to the extent of “all things.” Power could not be con*633ferred in broader terms than those employed in this statute.
In my judgment, the court by one blow has destroyed the agricultural high schools of our state. By the simple fiat of the court the trustees can no longer operate the boarding department. Under the opinion of the court they cannot do the very thing which they are required to do before the school can be classified or be called an agricultural high school. . The school must have a dormitory and dining room facilities for forty students before it can be classified as an agricultural high school and before it is entitled to state aid. If the trustees cannot buy or at least cannot authorize to be' purchased the necessary food for the dining room, then the erection of a dining room is futile and foolish. The dormitory and dining room are, of course, erected upon lands belonging to the school. If -the trustees have no authority to buy supplies or provisions, they certainly would not have the authority to lease out the property to an independent contractor. If the authority to buy supplies must' be expressly enumerated, then certainly the authority to lease out the property to a stranger would have to be expressly enumerated. But such a strict construction of the statute is not justified either by authority or reason. Not a single authority is relied upon by the court for its holding, and none can be found, either homemade or imported. An agricultural boarding school in the rural districts cannot be operated without ' the purchase of provisions for the dining room. We have all heard many jokes about the proverbial college boarding house and what seems to the student as inadequate or short rations. But the court has gone the college boarding house keeper and Herbert Hoover one better — all food whatever is forbidden the agricultural high school boys. The only way now to operate such a school is to convert it into a Boy *634Scouts’ camp, where each, fellow must “carry Ms own skillet” and cook Ms own grub. It is difficult for me to picture the opening day of an agricultural Mgli school, well equipped with the necessary buildings, dormitory, and dining room, if the trustees cannot beforehand provide this dining room and kitchen with the necessary tables, chairs, stoves, knives, forks, spoons, dishes, and other utensils, and have on hand the necessary provisions to be cooked and served; Some one must have these provisions bought and on hand, must employ cooks and servants, and have the boarding department ready for operation. This necessitates the making of contracts before the school opens. If the trustees cannot lawfully contract for these supplies, they could not take the - cash and go buy them. If they did, they would spend cash for an unlawful purpose, and would be personally liable for misappropriation of funds. The result of such holding would be that the trustees cannot do the very thing for which the school is chartered. Such a school cannot be- founded in a city near hotels, inns, and boarding houses. Necessarily it must be established in -the country on at least twenty acres of land, and be a place where the students may do practical agriculture. The products of their experimental farm are to be used upon the common boarding table, and all the students meet at the common board. It does not follow from these views' that- the trustees may not require boarding students to pay the equivalent of their board in cash or in advance. They are certainly empowered to make reasonable rulfes and' regulations as to the admission of students and the amount to be charged or the expenses to be prorated. It has been refreshing to observe the success of our State Normal College and its dining room department operated upon a great co-operative plan. The very fact that the supplies for such an institution can be bought by the institution *635itself at wholesale prices is an advantage. After the supplies are bought and consumed, the expenses at the end of each month can be easily prorated amongst the students. So it will be on a smaller scale at each of our agricultural high schools. It is interesting to note that by express terms of the statute the trustees are authorized to buy live stock for the institution. Can it he said that the trustees may not buy food for the animals'? To ask the question is enough to answer it. There is no doubt in my mind about the authority of the trustees to feed the animals, whether mules or hoys. The statute expressly confers the necessary power. There are now forty-eight agricultural high schools in the state. I dare say that in all of them the trustees have made contracts which the court now condemns. These institutions serve a good purpose, and I for one am not willing to destroy them by the mere' fiat of the court.
Cook, J., concurs in the foregoing dissent.